In a filiation proceeding, the appeals are from orders o£ the Children’s Court, Nassau County, determining that appellant is the father of the child in question and directing him to make payments for the support of the child and the expenses of confinement. Orders affirmed, with costs. No opinion. Nolan, P. J., Beldock and Murphy, JJ., concur; Ughetta and Kleinfeld, JJ., dissent and vote to reverse and to grant a new trial on the ground that it was an improvident exercise of discretion on the part of the Trial Judge to refuse to reopen the trial for the purpose of taking appellant’s proffered testimony.